Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Response to Arguments
Applicant’s arguments (see Pages 9-11) filed on 09/21/2020, with respect to Claims 1, 6, and 11 under 35 U.S.C. §112(b) have been considered and are persuasive.  Therefore the rejection has been withdrawn.
Applicant’s arguments (see Pages 12-14) filed on 09/21/2020, with respect to drawing and new matter objections are maintained because applicant had not amended drawings and the specification to address the objections.
 has been made in response to the claim amendments. Therefore, the rejection has been updated and is now made with new citations and interpretations in order to sufficiently address the amendments to the claim.
Regarding Claims 2-3, 5, and 7-10, Applicant's arguments are based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.
 Specification
The amendment filed 05/14/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the addition of reference numeral 31 in paragraph 0029 of the amended specification filed on 05/14/2020, 
the addition of reference numeral 30 in paragraph 0037 of the amended specification filed on 05/14/2020, 
the depiction of component 31 in Figure 1 of the Drawings filed on 05/14/2020.
.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The amendments to the drawings were received on 05/14/2020.  These drawings are not acceptable.  The drawings contain depictions of new matter which was added to the specification as new matter that were not illustrated in the drawings as filed in the original application.  Component 31 (motorcycle frame as labeled in the amendments to the specification filed on 05/14/2020), Component 30 (steering head as labeled in the amendments to the specification filed on 05/14/2020), depict the position of the motorcycle frame and steering head in relation to the intake air guide and arguably would be critical to the inventive concept.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ().  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Steering head ()
Motorcycle front wheel fork ()
Motorcycle frame (, 11)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
16” has been used to designate both “region” and “blocking area” (See PgPub ¶).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both “region” and “steering head region” (See PgPub ¶).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First air intake control element
Second air intake control element
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al. (EP 2206911), hereinafter Tarumi et al. 
To more easily represent the application of prior art, Figure 4 and Figure 8 from the Tarumi et al. reference have been annotated by the examiner for the applicant's convenience.

    PNG
    media_image1.png
    695
    856
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    827
    687
    media_image2.png
    Greyscale

Regarding Claim , 
 disclose:
A motorcycle intake air guide (; Figs 4-5, 8) for feeding an intake air volumetric flow to a motorcycle internal combustion engine () (¶: “air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6. Therefore, air can be supplied to the engine 12”), comprising: 
a raw-air duct (; Figs 4-5, 8); 
a clean-air duct (CAD; Examiner Annotated Fig 4, Examiner Annotated Fig 8: Tarumi et al.); 
an intake air guide valve (, 8, Examiner Annotated Fig 8: Tarumi et al.) arranged in the raw air duct (; Figs 4-5, 8); and 
an air filter ()  
wherein 
the raw-air duct (; Figs 4-5, 8) is arranged upstream of the air filter () in a flow direction of the intake air volumetric flow  (¶ “Air introduced from the intake port 19a is sent in the direction of the arrow P and passed from the duct front portion 19 to the central portion 20. The air entering the duct central portion 20 is then passed to the duct rear portion 21 through the duct connecting portion 2a.”), 
the clean-air duct (CAD; Examiner Annotated Fig 4, Examiner Annotated Fig 8: Tarumi et al.) is arranged downstream of the air filter ()  

the raw-air duct includes a first raw-air subduct () and a second raw-air subduct () arranged in parallel in the flow direction of the intake air volumetric flow (¶; “Air introduced from the duct central portion 20 is sent into the duct connecting portion 2a and passes both the left and right sides of the head pipe 2.”) (), 
the intake air volumetric flow emerging from the first and second raw-air subducts () is merged downstream in a collection region () of the raw-air duct (; Figs 4-5, 8) (¶: “intake path in the main duct 22 is formed both on the right and left sides of the head pipe 2. More specifically, the duct connecting portion 2a surrounds the head pipe 2 when seen in a plan view. Air introduced from the duct central portion 20 is sent into the duct connecting portion 2a and passes both the left and right sides of the head pipe 2. The duct rear portion 21 sends the air taken into the duct connecting portion 2a to the air cleaner 6 positioned behind. In this way, the air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6.”), and 
the intake air guide valve (, Examiner Annotated Fig 8: Tarumi et al.) is arranged in the collection region (), downstream of the first and second raw-air subducts (: Tarumi et al.) and,  
 fail to explicitly disclose:
a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed.
However Tarumi et al. disclose:
a raw-air bypass duct (: Tarumi et al.) arranged laterally outward of the intake air guide valve (; Figs 4-5, 8) such that raw air is passable to the air filter () when the intake air guide valve (; Figs 4-5, 8) is closed (¶¶; “When the intake valve 24 is in the closed state A, the air flow from the main duct 22 to the air cleaner 6 is cut off. In this case, air is sent into the air cleaner 6 only from the sub duct 23.”).  
Tarumi et al. teaches all of the claimed features except for a second raw-air bypass duct, and location of the first and second raw-air bypass ducts within a specified single raw air duct.  
A limitation may be found to be an obvious matter of design choice if, e.g., it does not result in a difference in function or give unexpected results; it solves no stated problem; or it does not modify the operation of the claimed device.  The Examiner is unable to discern anything in the Specification suggesting that including "a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, … such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed." results in a difference in function, solves any stated problem, or modifies the operation of the device.
Merely integrating first raw air bypass duct and a second duplicative raw air bypass ducts by arranging said raw air bypass ducts into the raw air duct structurally to form a single module, without more, does not make the claim patentable.  Furthermore, separating the function of a raw air bypass duct into multiple raw air bypass ducts and relocating them to an upstream location within the raw-air duct is mere rearrangement combined with a duplication of parts, which does not render a claim patentable  ( MPEP 2144.04(V)(B), MPEP 2144.04(VI)(B), MPEP 2144.04(VI)(C). In Applicant’s specification, Applicant does not note that utilizing the particular arrangement encompassing a first raw-air bypass duct and a second raw-air bypass duct arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed is critical or even has any particular advantage or purpose over other raw air bypass air intake configurations.  For example, Applicant states “the raw-air duct has a raw-air bypass duct which is designed to guide a raw-air bypass volumetric flow past the intake air guide valve. The raw-air bypass volumetric flow is in particular a partial volumetric flow of the intake air volumetric flow. It is ensured in particular by the raw-air bypass duct that a defined partial volumetric flow of the intake air volumetric flow can flow through the motorcycle intake air guide uninfluenced by the intake air guide valve… The raw-air duct preferably has two raw-air bypass ducts.” (See Instant PgPub ¶¶0015-0016). 
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see ). Since applicant has not disclosed that utilizing a second raw air bypass duct within the system does anything more than produce predictable results (i.e. providing an additional air pathway leading to the air filter for redundancy), the mere duplication of the compressor in the system is not considered to have patentable significance.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tarumi et al. to include a second raw-air bypass duct, in order to predictably provide an additional air pathway leading to the air filter in the system, for example to provide redundancy.
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Since applicant has not disclosed that locating a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, … such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed does anything more than produce predictable results (i.e. providing passable airflow to the air filter when the intake valve is closed [as also disclosed in ¶0030 of the Tarumi reference: “When the intake valve 24 is in the closed state A, the air flow from the main duct 22 to the air cleaner 6 is cut off. In this case, air is sent into the air cleaner 6 only from the sub duct 23.”]), the mere rearrangement of the duplicated bypass ducts in the raw air duct is not considered to have patentable significance (see ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tarumi et al. to include a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed in order to predictably provide an air pathway leading to the air filter in an alternate position.
Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  
Regarding Claim , 
 disclose:
A motorcycle frame (), comprising: 
a steering head (SH; Examiner Annotated Fig 8: Tarumi et al.) region () (SH; Examiner Annotated Fig 8: Tarumi et al.) (¶¶0012, ; “A handle 7 is connected rotatably at an upper part of the head pipe 2”) (Fig 10); and 
a motorcycle intake air guide (; Figs 4-5, 8) configured to feed an intake air volumetric flow to a motorcycle internal combustion engine (; Fig 1) (¶: “air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6. Therefore, air can be supplied to the engine 12”), including 
a raw-air duct (; Figs 4-5, 8); 
a clean-air duct (CAD; Examiner Annotated Fig 4, Examiner Annotated Fig 8: Tarumi et al.); 
an intake air guide valve (, 8, Examiner Annotated Fig 8) arranged in the raw air duct (; Figs 4-5, 8); and 
an air filter ()  
wherein 
the raw-air duct (; Figs 4-5, 8) is arranged upstream of the air filter () in a flow direction of the intake air volumetric flow  (¶ “Air introduced from the intake port 19a is sent in the direction of the arrow P and passed from the duct front portion 19 to the central portion 20. The air entering the duct central portion 20 is then passed to the duct rear portion 21 through the duct connecting portion 2a.”), 
the clean-air duct (CAD; Examiner Annotated Fig 4, Examiner Annotated Fig 8: Tarumi et al.) is arranged downstream of the air filter ()  
the intake air guide valve () is configured to be movable to change a cross-sectional area of the raw-air duct (; Figs 4-5, 8) (¶¶), 
the raw-air duct includes a first raw-air subduct () and a second raw-air subduct () arranged in parallel Air introduced from the duct central portion 20 is sent into the duct connecting portion 2a and passes both the left and right sides of the head pipe 2.”) (), 
the intake air volumetric flow emerging from the first and second raw-air subducts () is merged downstream in a collection region () of the raw-air duct () (¶: “intake path in the main duct 22 is formed both on the right and left sides of the head pipe 2. More specifically, the duct connecting portion 2a surrounds the head pipe 2 when seen in a plan view. Air introduced from the duct central portion 20 is sent into the duct connecting portion 2a and passes both the left and right sides of the head pipe 2. The duct rear portion 21 sends the air taken into the duct connecting portion 2a to the air cleaner 6 positioned behind. In this way, the air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6.”), and 
the intake air guide valve (, Examiner Annotated Fig 8) is arranged in the collection region (), downstream of the first and second raw-air subducts ()
the motorcycle intake air guide (; Figs 4-5, 8) is arranged on the motorcycle frame such that the first raw-air subduct () and the second raw-air subduct () at least partially enclose the steering head region which extends through the motorcycle air intake guide (; Figs 4-5, 8) between the first and second raw-air subducts () (¶ “the intake path in the main duct 22 is formed both on the right and left sides of the head pipe 2.”)
 fail to explicitly disclose:
a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed.
However Tarumi et al. disclose:
a raw-air bypass duct (: Tarumi et al.) arranged laterally outward of the intake air guide valve (; Figs 4-5, 8) such that raw air is passable to the air filter () when the intake air guide valve (; Figs 4-5, 8) is closed (¶¶; “When the intake valve 24 is in the closed state A, the air flow from the main duct 22 to the air cleaner 6 is cut off. In this case, air is sent into the air cleaner 6 only from the sub duct 23.”).  
Tarumi et al. teaches all of the claimed features except for a second raw-air bypass duct, and location of the first and second raw-air bypass ducts within a specified single raw air duct.  
A limitation may be found to be an obvious matter of design choice if, e.g., it does not result in a difference in function or give unexpected results; it solves no stated problem; or it does not modify the operation of the claimed device.  The Examiner is unable to discern anything in the Specification suggesting that including "a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, … such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed." results in a difference in function, solves any stated problem, or modifies the operation of the device.
Merely integrating first raw air bypass duct and a second duplicative raw air bypass ducts by arranging said raw air bypass ducts into the raw air duct structurally to form a single module, without more, does not make the claim patentable.  Furthermore, separating the function of a raw air bypass duct into multiple raw air bypass ducts and relocating them to an upstream location within the raw-air duct is mere rearrangement combined with a duplication of parts, which does not render a claim patentable  ( MPEP 2144.04(V)(B), MPEP 2144.04(VI)(B), MPEP 2144.04(VI)(C). In Applicant’s specification, Applicant does not note that utilizing the particular arrangement encompassing a first raw-air bypass duct and a second raw-air bypass duct arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed is critical or even has any particular advantage or purpose over other raw air bypass air intake configurations.  For example, Applicant states “the raw-air duct has a raw-air bypass duct which is designed to guide a raw-air bypass volumetric flow past the intake air guide valve. The raw-air bypass volumetric flow is in particular a partial volumetric flow of the intake air volumetric flow. It is ensured in particular by the raw-air bypass duct that a defined partial volumetric flow of the intake air volumetric flow can flow through the motorcycle intake air guide uninfluenced by the intake air guide valve… The raw-air duct preferably has two raw-air bypass ducts.” (See Instant PgPub ¶¶0015-0016). 
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see ). Since applicant has not disclosed that utilizing a second raw air bypass duct within the system does anything more than produce predictable results (i.e. providing an additional air pathway leading to the air filter for redundancy), the mere duplication of the compressor in the system is not considered to have patentable significance.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tarumi et al. to include a second raw-air bypass duct, in order to predictably provide an additional air pathway leading to the air filter in the system, for example to provide redundancy.
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Since applicant has not disclosed that locating a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, … such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed does anything more than produce predictable results (i.e. providing passable airflow to the air filter when the intake valve is closed [as also disclosed in ¶0030 of the Tarumi reference: “When the intake valve 24 is in the closed state A, the air flow from the main duct 22 to the air cleaner 6 is cut off. In this case, air is sent into the air cleaner 6 only from the sub duct 23.”]), the mere rearrangement of the duplicated bypass ducts in the raw air duct is not considered to have patentable significance (see ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tarumi et al. to include a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed in order to predictably provide an air pathway leading to the air filter in an alternate position.
Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  
Regarding Claim ,
 disclose:
A motorcycle (), comprising: 
a motorcycle frame (), having a steering head (SH; Examiner Annotated Fig 8: Tarumi et al.) region () (SH; Examiner Annotated Fig 8: Tarumi et al.) (¶¶0012, ; “A handle 7 is connected rotatably at an upper part of the head pipe 2”) (Fig 10); and 
air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6. Therefore, air can be supplied to the engine 12”), comprising: 
a raw-air duct (; Figs 4-5, 8); 
a clean-air duct (CAD; Examiner Annotated Fig 4, Examiner Annotated Fig 8: Tarumi et al.); 
an intake air guide valve (, 8, Examiner Annotated Fig 8) arranged in the raw air duct (; Figs 4-5, 8); and 
an air filter ()  
wherein 
the raw-air duct (; Figs 4-5, 8) is arranged upstream of the air filter () in a flow direction of the intake air volumetric flow  (¶¶ “Air introduced from the intake port 19a is sent in the direction of the arrow P and passed from the duct front portion 19 to the central portion 20. The air entering the duct central portion 20 is then passed to the duct rear portion 21 through the duct connecting portion 2a.”), 
the clean-air duct (CAD; Examiner Annotated Fig 4, Examiner Annotated Fig 8: Tarumi et al.) is arranged downstream of the air filter ()
the intake air guide valve () is configured to be movable to change a cross-sectional area of the raw-air duct (; Figs 4-5, 8) (¶¶), 
Air introduced from the duct central portion 20 is sent into the duct connecting portion 2a and passes both the left and right sides of the head pipe 2.”) (), 
the intake air volumetric flow emerging from the first and second raw-air subducts () is merged downstream in a collection region () of the raw-air duct (; Figs 4-5, 8) (¶: “intake path in the main duct 22 is formed both on the right and left sides of the head pipe 2. More specifically, the duct connecting portion 2a surrounds the head pipe 2 when seen in a plan view. Air introduced from the duct central portion 20 is sent into the duct connecting portion 2a and passes both the left and right sides of the head pipe 2. The duct rear portion 21 sends the air taken into the duct connecting portion 2a to the air cleaner 6 positioned behind. In this way, the air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6.”), and 
the intake air guide valve (, Examiner Annotated Fig 8) is arranged in the collection region (), downstream of the first and second raw-air subducts (). 
the motorcycle intake air guide (; Figs 4-5, 8) is arranged on the motorcycle frame such that the first raw-air subduct () and the second raw-air subduct () at least partially enclose the steering head region which extends through the motorcycle air intake guide (; Figs 4-the intake path in the main duct 22 is formed both on the right and left sides of the head pipe 2.”)
 fail to explicitly disclose:
a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed.
However Tarumi et al. disclose:
a raw-air bypass duct (: Tarumi et al.) arranged laterally outward of the intake air guide valve (; Figs 4-5, 8) such that raw air is passable to the air filter () when the intake air guide valve (; Figs 4-5, 8) is closed (¶¶; “When the intake valve 24 is in the closed state A, the air flow from the main duct 22 to the air cleaner 6 is cut off. In this case, air is sent into the air cleaner 6 only from the sub duct 23.”).  
Tarumi et al. teaches all of the claimed features except for a second raw-air bypass duct, and location of the first and second raw-air bypass ducts within a specified single raw air duct.  
A limitation may be found to be an obvious matter of design choice if, e.g., it does not result in a difference in function or give unexpected results; it solves no stated problem; or it does not modify the operation of the claimed device.  The Examiner is unable to discern anything in the Specification suggesting that including "a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, … such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed." results in a difference in function, solves any stated problem, or modifies the operation of the device.
Merely integrating first raw air bypass duct and a second duplicative raw air bypass ducts by arranging said raw air bypass ducts into the raw air duct structurally to form a single module, without more, does not make the claim patentable.  Furthermore, separating the function of a raw air bypass duct into multiple raw air bypass ducts and relocating them to an upstream location within the raw-air duct is mere rearrangement combined with a duplication of parts, which does not render a claim patentable  ( MPEP 2144.04(V)(B), MPEP 2144.04(VI)(B), MPEP 2144.04(VI)(C). In Applicant’s specification, Applicant does not note that utilizing the particular arrangement encompassing a first raw-air bypass duct and a second raw-air bypass duct arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed is critical or even has any particular advantage or purpose over other raw air bypass air intake configurations.  For example, Applicant states “the raw-air duct has a raw-air bypass duct which is designed to guide a raw-air bypass volumetric flow past the intake air guide valve. The raw-air bypass volumetric flow is in particular a partial volumetric flow of the intake air volumetric flow. It is ensured in particular by the raw-air bypass duct that a defined partial volumetric flow of the intake air volumetric flow can flow through the motorcycle intake air guide uninfluenced by the intake air guide valve… The raw-air duct preferably has two raw-air bypass ducts.” (See Instant PgPub ¶¶0015-0016). 
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see ). Since applicant has not disclosed that utilizing a second raw air bypass duct within the system does anything more than produce predictable results (i.e. providing an additional air pathway leading to the air filter for redundancy), the mere duplication of the compressor in the system is not considered to have patentable significance.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tarumi et al. to include a second raw-air bypass duct, in order to predictably provide an additional air pathway leading to the air filter in the system, for example to provide redundancy.
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Since applicant has not disclosed that locating a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, … such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed does anything more than produce predictable results (i.e. providing passable airflow to the air filter when the intake valve is closed [as also disclosed in ¶0030 of the Tarumi reference: “When the intake valve 24 is in the closed state A, the air flow from the main duct 22 to the air cleaner 6 is cut off. In this case, air is sent into the air cleaner 6 only from the sub duct 23.”]), the mere rearrangement of the duplicated bypass ducts in the raw air duct is not considered to have patentable significance (see ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tarumi et al. to include a first raw-air bypass duct and a second raw-air bypass duct are arranged in the raw air duct, laterally outward of the intake air guide valve and in the volumetric flow downstream of the first and second raw-air subducts, such that raw air in the raw-air duct entering from the first and second raw-air subducts is passable to the air filter when the intake air guide valve is closed in order to predictably provide an air pathway leading to the air filter in an alternate position.
Therefore, it would have been prima facie obvious to modify the combination of references to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  
Claims 2-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al. as applied above in view of Nakagome et al. (US 2005/0150703) hereinafter Nakagome et al.
Regarding Claim  , 
 disclose:
wherein the intake air guide valve has a first and a second intake air control element, the first and the second intake air control elements are movable between an 
Nakagome et al. teach:
a prior art intake air guide valve using a known technique that is applicable to the air intake guide valve of Tarumi et al.  Namely, the technique of having a first and a second air intake control element (), the first and second air intake control elements () are movable between an open and a closed position, the cross-sectional area of the raw-air duct when the first and second air intake control elements () are in the closed position is smaller than the cross-sectional area of the raw-air duct when the first and second intake air control elements () are in the opened position (¶¶; “the first intake control valve 126 and the pair of second intake control valves 127 individually changing the flow areas of the second intake passages 120 so as to individually open the front end positions 120 a of the second intake passages 120”; “first intake control valve 126 and the second control valves 127 are controlled to open and close”) to provide individual control of flow areas to reduce suction noise in the intake passage based on engine speed (¶).
Nakagome et al. to the intake air guide of Tarumi et al. would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize first and second air intake control elements movable between an open and a closed position, causing the raw-air duct cross-sectional area to be smaller when the first and second air intake control elements are thin the closed position than when the first and second air intake control elements are in the opened position  in the intake air guide Tarumi et al. to provide individual control of flow areas to reduce suction noise in the intake passage based on engine speed (¶).
Regarding Claim , 
The combination of references further disclose:
wherein the first intake air control element (; Fig 12: Nakagome et al.) is configured to at least partially block the intake air volumetric flow emerging from the first raw-air subduct, and the second intake air control element (: Nakagome et al.) is configured to at least partially blocked the intake air volumetric flow emerging from the second raw-air subduct. 
Regarding Claim , 
The combination of references further disclose:
wherein in a spacing plane (SP; Examiner Annotated Fig 8 Tarumi et al.) orthogonal to the flow direction which intersects the first and second raw-air subducts 
a region of the envelope area (EA; Examiner Annotated Fig 8 Tarumi et al.) between the first and second raw-air subducts (: Tarumi et al.) is a blocking area (BA; Examiner Annotated Fig 8 Tarumi et al.) upstream of the first and second the intake air control elements, and 
when the first and second intake air control elements ; Nakagome et al.) are completely opened, the first and second the intake air control elements (; Nakagome et al.) [Examiner Note: ] are at least partially within a projection of the blocking area downstream along a centerline of the raw-air duct.   (¶; “air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6”: Tarumi et al.) (: Tarumi et al.)
Regarding Claim ,
 disclose:
wherein in a spacing plane (SP; Examiner Annotated Fig 8 Tarumi et al.) orthogonal to the flow direction which intersects the first and second raw-air subducts (: Tarumi et al.), an envelope area (EA; Examiner Annotated Fig 8 Tarumi et al.) includes cross sections of the first and second raw-air subducts (: Tarumi et al.) and a region between the first and second raw-air subducts (: Tarumi et al.), 
Tarumi et al. fail to explicitly disclose:
a region of the envelope area between the first and second raw-air subducts is a blocking area upstream of the intake air control elements
However, Tarumi et al. disclose:
a region of the envelope area (EA; Examiner Annotated Fig 8 Tarumi et al.) between the first and second raw-air subducts (: Tarumi et al.) is a blocking area (BA; Examiner Annotated Fig 8 Tarumi et al.) upstream an intake air control element (, 8, Examiner Annotated Fig 8: Tarumi et al.) 
Nakagome et al. teach:
a prior art intake air guide valve using a known technique that is applicable to the air intake guide valve of Tarumi et al.  Namely, the technique of utilizing a first and a second air intake control element () (¶¶; “the first intake control valve 126 and the pair of second intake control valves 127 individually changing the flow areas of the second intake passages 120 so as to individually open the front end positions 120 a of the second intake passages 120”; “first intake control valve 126 and the second control valves 127 are controlled to open and close”) to provide individual control of flow areas to reduce suction noise in the intake passage based on engine speed (¶).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Nakagome et al. to the intake air guide of Tarumi et al. would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize first and second air intake control elements in the intake air guide Tarumi et al. to provide improved controllability of individual control of flow areas to reduce suction noise in the intake passage based on engine speed (¶).
The combination of references further disclose:
when the first and second intake air control elements (; Nakagome et al.) are completely opened, the first and second the intake air control elements (; Nakagome et al.) [Examiner Note: ] are at least partially within a projection of the blocking area downstream along a centerline of the raw-air duct (¶; “air taken into the main duct 22 receives slight resistance in the head pipe 2 but is supplied in a substantially straight path to the air cleaner 6”: Tarumi et al.) (: Tarumi et al.)
Regarding Claim  (as best understood by the Examiner), 
The combination of references further disclose:
wherein an outer surface of the steering head region (; Tarumi et al.) (; Tarumi et al.) forms a duct inner wall of at least one of the first and second raw-air subducts (; Tarumi et al.). 
Regarding Claim ,
The combination of references further disclose:
wherein the spacing plane (SP; Examiner Annotated Fig 8 Tarumi et al.) intersects the steering head region (SHR; Examiner Annotated Fig 8 Tarumi et al.), and the blocking area (BA; Examiner Annotated Fig 8 Tarumi et al.) is formed by a cross-sectional area of the steering head region (SHR; Examiner Annotated Fig 8 Tarumi et al.) in the spacing plane (SP; Examiner Annotated Fig 8 Tarumi et al.). 
Regarding Claim , 
The combination of references further disclose:
wherein the spacing plane (SP; Examiner Annotated Fig 8 Tarumi et al.) intersects the steering head region (SHR; Examiner Annotated Fig 8 Tarumi et al.), and the blocking area (BA; Examiner Annotated Fig 8 Tarumi et al.) is formed by a cross-sectional area of the steering head region (SHR; Examiner Annotated Fig 8 Tarumi et al.) in the spacing plane (SP; Examiner Annotated Fig 8 Tarumi et al.). 
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - intake air control elements are preferably designed as rotatable control rollers and preferably as, in particular pivotable, intake air control flaps. (See PgPub: ¶¶) 
 - intake air control elements are preferably designed as rotatable control rollers and preferably as, in particular pivotable, intake air control flaps. (See PgPub: ¶¶) 
 - the envelope area is a single area which envelops these two cross sections of the raw-air subducts and also the area situated between these cross sections. (See PgPub: ¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747